Citation Nr: 0412471	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia with 
bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty in the Marine Corps from 
June 1975 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
the New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on the appellant's 
part.  


REMAND

The veteran's Marine Corps DD Form 214 indicates that his 
last duty assignment and major command station was at Stud 
Admin Co, Camp Pendleton, California.  

A September 1976 service Medical Board Report Cover Sheet of 
record indicates that the veteran's Board convened on 
September 22, 1976, that the veteran was stationed at the "A" 
Company, Marine Barracks, Naval Base, Philadelphia, 
Pennsylvania, that he was diagnosed with a passive aggressive 
personality, and that he was to be discharged due to 
unsuitability for service.  The Cover Sheet indicates that a 
NavMed 6100/2 was attached. 

The veteran has indicated that he was treated in service in 
California and in Philadelphia, Pennsylvania.  

Records of service psychiatric treatment and evaluation, the 
Medical Board Report, and the veteran's service personnel 
records are not contained in the veteran's claims.  Such 
records should be requested.  
 
A VA psychiatrist indicated in August 2002 that it is 
possible, and perhaps probable, that symptoms noted in the 
military service were early yet recognizable symptoms of mood 
disorder.  The psychiatrist based his opinion upon 
consideration of the veteran's current and past symptoms and 
history.  In June 2003, that psychiatrist stated that a 
review of medical records and history obtained from the 
veteran discloses that many of his current symptoms were 
present while he was on active duty and that it was more 
likely than not that symptoms of his present diagnosis of 
bipolar disorder were present while he was on active duty.  A 
VA examination by a psychiatrist who reviews the veteran's 
claims folder and renders an opinion with reasons as to what 
psychiatric diseases the veteran has and when they had their 
onset is desired.

Some evidence was received at the Board on appeal in February 
2004.  It has not been considered by the RO, and RO 
consideration in the first instance must occur, as the 
veteran has not waived RO consideration of it.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should attempt to obtain 
records of psychiatric evaluation and 
treatment which the veteran received in 
service while stationed at Camp 
Pendleton, California and at the Marine 
Barracks of the Naval Base in 
Philadelphia, Pennsylvania between June 
1975 and September 1976 as well as his 
Medical Board Report and service 
personnel records.

2.  After waiting for responses to the 
above requests for evidence, a VA 
psychiatric examination should be 
conducted.  The psychiatrist should 
examine the veteran, review his claims 
folder, and render an opinion with 
reasons as to what psychiatric diseases 
are currently present and as to when 
each had its onset.  The claims folder 
should be made available to the 
examiner.

3.  The RO should consider all evidence 
which has been received since the July 
2003 supplemental statement of the case.

4.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


